Citation Nr: 1609254	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-26 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for residuals of a gunshot wound. 
 
2. Entitlement to a compensable disability rating prior to September 13, 2012, and a rating higher than 10 percent since, for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.D.



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claims in August 2011 and September 2014 for further development. 

In support of his claims, the Veteran testified at a hearing in June 2011 before an Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record. 

The Acting VLJ who presided over the June 2011 hearing is no longer employed by the Board, and the Veteran resultantly was provided the required notice of this in a December 2012 letter, which also provided him an opportunity for another hearing before a different VLJ that would ultimately decide the appeal of these claims. The Veteran did not respond to this notice in the time indicated, however, so the Board is proceeding as though he does not want another hearing.

In July 2015 a waiver was received from the Veteran for any additionally submitted evidence.  

A review of the claims file shows that the appeal included the claim of entitlement to a disability rating greater than 30 percent for posttraumatic disorder (PTSD).  The increased rating was received by the RO on September 12, 2005.  The July 2006 rating decision denied that claim.  The Veteran appealed.  Then, by a rating action dated in November 2012, the RO increased the rating for the Veteran's PTSD from 30 to 70 percent effective October 31, 2005. The RO also increased the rating for the PFB from 0 to 10 percent effective September 13, 2012.  

In a rating decision in November 2014, the Appeals Management Center granted a 100 percent rating for PTSD, effective September 12, 2005, noting that the assigned evaluation of a 100 percent rating for PTSD is the maximum evaluation, and determining that an extraschedular consideration was not warranted and the issue was resolved in full.  There was no appeal with respect to assigned effective date.

The issue of a disability rating higher than 10 percent for residuals of a gunshot wound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 13, 2012, PFB was manifested by hyperpigmented papules and hyperpigmentation affecting between 20 and 40 percent of the Veteran's exposed body surface area.  

2. From September 13, 2012 to October 11, 2014, PFB was manifested by hyperpigmented papules affecting less than 5 percent of the exposed body surface area and less than 5 percent of the total body surface area.  

3. From October 11, 2014 PFB, has been manifested by the presence of four characteristics of disfigurement; scarring manifestations are superficial.


CONCLUSIONS OF LAW

1. Prior to September 13, 2012, the criteria for a 30 percent rating for PFB were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (prior to October 23, 2008), 7806 (2015).

2. From September 13, 2012 to October 11, 2014, the criteria for a rating higher than 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (prior to October 23, 2008), 7806 (2015).

3. From October 11, 2014, the criteria for a rating of 50 percent, but not higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (prior to October 23, 2008), 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the claim for higher ratings for PFB, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2005 and March 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2006.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations for PFB in September 2005, March 2008, August 2011, September 2012, and October 2014.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Although photographs were not included with the October 2014, which the Board requested in the September 2014 remand directives, the examination report includes the necessary findings to evaluate PFB under the applicable rating criteria and thus there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

During the Board hearing in June 2011, the presiding acting VLJ discussed the issue of a higher rating for PTSD, which is no longer on appeal.  No testimony was not given on the issue of a higher rating for PFB.  However, as discussed above, the presiding acting VLJ has since retired and in a December 2012 letter, the Veteran was provided with the opportunity for another hearing before a different VLJ.  The Veteran did not request another hearing and thus compliance with Bryant regarding the issues of higher ratings for PFB is moot.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).



A Compensable Disability Rating Prior to September 13, 2012, and a Rating Higher than 10 percent since, for PFB

During the entire appeal period the Veteran's service-connected PFB has been rated under Diagnostic Codes 7800-7806 and Diagnostic Codes 7800-7819.  The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  In the instant case the Veteran's claim was received in September 2005, which is prior to October 2008 and he has not requested that his service-connected PFB be rated under the revised criteria and the criteria prior to October 23, 2008 apply.  

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1), Diagnostic Code 7800.  

Diagnostic Code 7800 provides that disfigurement of the head, face or neck with one characteristic of disfigurement is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable rating is warranted for a skin disorder that affects less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7806 instructs to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Codes 7801 and 7802 are inapplicable as PFB does not pertain to scars other than of the head, face, or neck.  Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent.  Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7804 scars which are superficial and painful on examination are rated 10 percent.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 other scars are rated on limitation of function of affected part.

Diagnostic Code 7819 is used to rate benign skin neoplasms and instructs to evaluate the condition under the regulations pertaining to scars found at 38 C.F.R. 
§ 4.118 , Diagnostic Codes 7800-05.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302   (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the instant case, Diagnostic Code 7819 need not be further considered as the criteria in this Code are included in Diagnostic Codes 7800-7806.  Thus the Veteran's PFB is being evaluated under Codes 7800-7806.  

Evidence

On VA examination in September 2005, the examiner stated that there was no evidence of PFB.  The Veteran did not shave deliberately as that caused him to have problems in the beard area.  

On VA examination in March 2008, the Veteran's skin symptoms were irritated, raised, darkened, and unsightly.  The examiner noted that there were no systemic symptoms.  Physical examination shows PFB was manifested by multiple small hyperpigmented papules on the anterior neck near the beard line.  Accompanying photos of the neck show symptoms consistent with the examiner's findings.  The examiner commented that there was no impact on employment or occupational activities.

On VA examination in August 2011, it was indicated that the Veteran's PFB symptoms were constant.  He had pain and tenderness after shaving.  There were no systemic symptoms.  The examiner indicated that 20 percent to 40 percent of the exposed areas of the head, face, neck, and hands were affected and less than 5 percent of the total body area was affected.  The examiner also noted that there were focal areas of hyperpigmentation of the facial beard area, there were roughened areas under the chin.  The examiner commented that there was recent trauma due to shaving present on the chin with roughened texture of many of the shave areas.  The Veteran did not use topical therapy or medication for his condition, which improved when he did not shave.  The examiner noted that there was no scarring.  

On VA examination in September 2012, the examiner noted that treatment for PFB in the past 12 months consisted of topical Hibiclens and a benzoyl peroxide wash daily.  She indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  She noted that there was minimal pseudofolliculitis barbae of the face and neck.  There were a few small shattered hyperpigmented papules on the bilateral cheeks and anterior neck ranging in size from 1 - 2 mm, however less than 5 percent of the exposed body surface area and less than 5 percent of the total body surface area was affected.  The examiner commented that the Veteran's skin condition did not impact his ability to work.

On VA examination in October 2014, the examiner indicated that the Veteran had facial scars and dyschromia.  The Veteran reported getting dyschromia of the lower neck and follicular scars as the result of shaving. The scars of the head, face, or neck were not: painful; unstable, with frequent loss of covering of skin over the scar; both painful and unstable; and were not due to burns.  The examiner noted that the Veteran had multiple follicular scars too numerous to count (TNTC) on the underside of the neck.  The length and width of the first scar/disfigurement was 5.0 x 3.0 cm.  As for the second scar/disfigurement, it encompassed a large area of dyschromia on the underside of the neck.  The length and width of the scar/disfigurement was 19.0 x 10.0 cm.  Physical examination shows that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner noted that there was abnormal pigmentation or texture of the head, face, or neck.  The affected scar/disfigurement with hyperpigmentation and abnormal texture affected the second scar.  The abnormal texture included an irregular bumpy area.  The approximate total area of head, face and neck with hypo- or hyperpigmented areas was 190 cm2.  The approximate total area of head, face and neck with abnormal texture was 190 cm2.  The examiner reported that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss and none of the scars and skin condition resulted in limitation of function or impacted the Veteran's ability to work.  

The examiner commented that the PFB symptoms, to include follicular scarring and "disfigurement" due to dyschromia, have stayed the same since his last examination of 2012.  He has not been treated with oral or topical medications in the past 12 months for any skin condition   Less than 5 percent of the exposed skin was affected by PFB and less than 5 percent of the total body area was affected by PFB.  

Analysis

Prior to September 13, 2012

Based on the evidence presented above, prior to September 13, 2012, the evidence shows that the predominant disability of the Veteran's PFB has been a skin condition as VA examinations either show no scarring or make a specific finding that there was no scarring associated with PFB.  See VA examinations dated in September 2005, March 2008, and August 2011.  

Prior to September 13, 2012, the evidence of record more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7806.    The August 2011 examiner determined that 20 to 40 percent of the exposed area of the head, face, neck, and hands were affected.  Such supports the assignment of a 30 percent rating.  The March 2008 examination made no real findings with respect to the rating criteria, to include an estimation of the affected areas.  Thus, resolving all doubt in his favor, a 30 percent rating will be assigned for the entire period prior to September 13, 2012.  

The criteria for a higher (60 percent) rating were not met.  The examination report clearly indicated that 20 to 40 percent of the exposed area were affected by the skin disorder not more than 40 percent.  Prior to September 13, 2012, there was also no indication that the Veteran required corticosteroids or other immunosuppressive drugs on a constant or near-constant basis.

From September 13, 2012 to October 11, 2014

From September 13, 2012 to October 11, 2014, the evidence of record does not more nearly approximate the criteria for a rating higher than 10 percent.  A review of the evidence shows improvement that the predominant disability of the Veteran's PFB has been a skin condition as on VA examination in October 2014 it was noted that the Veteran did not have scarring or disfigurement associated with the PFB.  

Based on the evidence of record, there was improvement of the Veteran's skin disorder when comparing the findings of the August 2011 examination to those of from September 2012.  The evidence does not more nearly approximate the criteria for a rating higher than 10 percent under Diagnostic Code 7806 as it has not been shown that the Veteran meets the criteria for the next higher rating of 30 percent whereby 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Indeed, on VA examination in September 2012, the examiner found that less than 5 percent of the exposed body surface area and less than 5 percent of the total body surface area was affected by the PFB, which meets the criteria for a noncompensable rating.  However the Board will not disturb the 10 percent rating that the RO granted effective September 13, 2012.  

The Veteran was being treated with Hibiclens and a benzoyl peroxide wash daily.  Both are skin cleansers/antiseptics.  There is no indication during the appeal period that the Veteran required corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more.  

From October 11, 2014 

While the October 2014 VA examiner stated that the Veteran's PFB symptoms, to include follicular scarring and disfigurement, were unchanged since the September 2012 VA examination, reasonable doubt will be resolved in the Veteran's favor as the September 2012 VA examination does not show that he had scarring or disfigurement and the October 2014 shows that he had 4 characteristics of disfigurement under Diagnostic Code 7800.  As the October 2014 examination documents extensive disfigurement and shows that less than 5 percent of the exposed skin and less than 5 percent of the total body area was affected by the PFB, the predominant disability manifested by PFB during this period is scarring/disfigurement.  Thus Diagnostic Code 7800 for scars of the head, face, or neck or other disfigurement of the head, face or neck is applicable.  

From October 11, 2014 the criteria for a rating of 50 percent are more nearly approximated under Diagnostic Code 7800 as the Veteran had 4 of the following characteristics of disfigurement:  scar 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); and skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  The October 2014 VA examination shows that there as scarring/disfigurement that was 19.0 x 10.0 cm.  The approximate total area of head, face and neck with hypo- or hyperpigmented areas was 190 cm2.  The approximate total area of head, face and neck with abnormal texture was 190 cm2.  The criteria for the next higher rating of 80 percent is not approximated as the October 2014 VA examination shows that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss or that there were 6 or more characteristics of disfigurement as there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  As on VA examination in October 2014 the Veteran's scarring was determined not to be painful, unstable and did not cause limitation of function of the affected parts additional rating under Diagnostic Codes 7803, 7804, and 7805 are not warranted.  

In reaching this decision, the Board has considered that the Veteran is competent and credible to report the symptoms that he experienced.  However, the clinical findings discussed above directly address the criteria under which the Veteran's PFB is evaluated and are more probative than any implied pleadings or lay evidence to the effect that higher or additional evaluations are warranted for PFB throughout the entire appeal period.  

Hence, in light of the medical and lay evidence of record, a compensable rating prior to September 13, 2012 and a rating higher than 10 percent from September 13, 2012 is not warranted.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), a rating of 50 percent is warranted for PFB from October 11, 2014.  

Total Disability Rating based in Individual Unemployability (TDIU)

The claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged that he is unable to work due to his PFB.  Thus the issue of TDIU is not before the Board.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's PFB are fully contemplated by the applicable rating criteria.  As for PFB, the rating criteria reasonably describe his disability level and symptomatology and do provide for a greater evaluation for more severe symptoms.  His symptoms of hyperpigmented papules, disfigurement, and scarring are contemplated in the rating criteria.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PFB that is not encompassed by the schedular ratings assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).




ORDER

Prior to September 13, 2012,  the criteria for a rating of 30 percent, but not higher, for PFB is granted subject to the laws and regulations governing the payment of monetary benefits.  

From September 13, 2012 to October 11, 2014 the criteria for a rating higher than 10 percent for PFB is denied.  

From October 11, 2014, the criteria for a rating of 50 percent, but not higher, for PFB is granted subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In September 2014 the Board remanded the issue of a higher rating for residuals of a gunshot wound for a VA examination to determine the current level of severity of residuals of the gunshot wound to the right hip.  The examiner was specifically asked to address any nerve damage due to the gunshot wound and to provide an explanatory rationale for the conclusions reached.  

The Veteran was subsequently afforded VA examinations in October 2014, which included a muscle examination, peripheral nerve exam, and skin examination.  However, the examinations are inadequate for the following reasons.  First, although the examiner during the muscle examination acknowledged the Veteran's complaints of sharp pain in his thigh, the examiner opined that the Veteran did not have neuromuscular deficit without providing a rationale for the opinion.  Further, during the scar examination the examiner found that the Veteran had nerve damage manifested by tingling sensation in the posterior gunshot wound area.  Second, during the peripheral nerve examination it was determined that the Veteran did not have a peripheral nerve condition.  Moreover, the examiner indicated "not applicable" for findings pertaining to gait, sensory exam, and reflex exam.  The examiner indicated the special tests for median nerve and severity of lower extremity nerves were not applicable nor did the examiner comment on the need for EMG studies.  Thus the October 2014 VA examinations are inadequate and do not comply with the Board's September 2014 remand directives as the Veteran's complaints of neurological symptoms were not addressed and rationales were not provided for opinions on neurological damage associated with the gunshot wound.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.. Afterward, the Veteran should be scheduled for a VA neurological examination to determine the current extent and severity of any neurological abnormality associated with the service-connected gunshot wound to the right thigh.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the associated neurological abnormalities.  The examiner must address the Veteran's complaints of sharp pain in his right thigh as well as complaints of tingling sensation and numbness associated with scarring in the gunshot wound area.  See October 2014 muscle and scar examinations.   

The examiner must identify all neurological impairment associated with the service-connected gunshot wound of the right thigh.  

The examiner must identify all the nerves involved, the symptoms manifested by each impaired nerve, and must determine whether the symptomatology is reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves. 

If the examiner determines that there is peripheral nerve impairment associated with the gunshot wound  to the right thigh, the examiner should address whether it affected entirely different functions then impairment resulting from the muscle injury. 

The examiner must provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.
   
3. After completing all indicated development, the RO then should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


